           Case 2:20-cv-01226-RSL Document 20 Filed 04/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10

11
     KATHERINE E. EDWARDS, a single
12   person,
                                                                 NO. 2:20-CV-01226-RSL
                             Plaintiff,
13                                                               JOINT STIPULATED MOTION AND
                     vs.                                         ORDER EXTENDING EXPERT
14                                                               DISCLOSURE DEADLINE FOR FRCP
     STATE FARM MUTUAL AUTOMOBILE
                                                                 35 REPORT ONLY
15   INSURANCE COMPANY, a foreign
     insurer,
16
                             Defendant.
17

18
                                      JOINT STIPULATED MOTION
19
             The undersigned counsel for plaintiff Katherine E. Edwards and defendant State Farm
20
     Mutual Automobile Insurance Company (“State Farm”) jointly move the court for a stipulated
21
     order that a report of the examining physician shall be provided within 21 days of the Fed. R. Civ.
22
     P. 35 examination and that the deadline for expert disclosure reports will be extended for the Fed.
23
     R. Civ. P. 35 report only to the earlier of 21 days after the date of the Fed. R. Civ. P. 35 examination
24
     or June 14, 2021.
25


     JOINT STIPULATED MOTION AND ORDER EXTENDING                          WAKEFIELD & KIRKPATRICK, PLLC
                                                                          A T T O R N E Y S      A T    L A W
     EXPERT DISCLOSURE DEADLINE FOR FRCP 35 REPORT                        17544 MIDVALE AVENUE NORTH, SUITE 307
     ONLY - 1                                                             SHORELINE, WA 98133
                                                                          (206) 629-5489 FAX (206) 629-2120
     (Case No. 2:20-CV-01226-RSL)
         Case 2:20-cv-01226-RSL Document 20 Filed 04/09/21 Page 2 of 3




 1        DATED this 8th day of April, 2021.

 2                                               WAKEFIELD & KIRKPATRICK, PLLC

 3

 4

 5
                                                 By _
 6                                               Scott C. Wakefield               WSBA #11222
                                                 Wakefield & Kirkpatrick, PLLC
 7                                               17544 Midvale Avenue North, Suite 307
                                                 Shoreline, WA 98133
 8                                               TEL: (206) 629-5489
 9                                               FAX: (206) 629-2120
                                                 E-mail: swakefield@wakefieldkirkpatrick.com
10                                               Attorneys for Defendant State Farm Mutual
                                                 Automobile Insurance Company
11
          DATED this 8th day of April, 2021.
12
                                               OLIVE LAW NORTHWEST, PLLC
13

14

15                                             By _____s/ Kyle C. Olive _________________
                                                 Kyle C. Olive                      WSBA #35552
16                                               Olive Law Northwest, PLLC
                                                 1218 3rd Avenue, Suite 1000
17                                               Seattle, WA 98101
                                                 TEL: (206) 629-9909
18
                                                 E-mail: kyle@olivelawnw.com
19                                               Attorneys for Plaintiff Katherine Edwards

20

21

22

23

24

25


     JOINT STIPULATED MOTION AND ORDER EXTENDING                 WAKEFIELD & KIRKPATRICK, PLLC
                                                                 A T T O R N E Y S      A T    L A W
     EXPERT DISCLOSURE DEADLINE FOR FRCP 35 REPORT               17544 MIDVALE AVENUE NORTH, SUITE 307
     ONLY - 2                                                    SHORELINE, WA 98133
                                                                 (206) 629-5489 FAX (206) 629-2120
     (Case No. 2:20-CV-01226-RSL)
           Case 2:20-cv-01226-RSL Document 20 Filed 04/09/21 Page 3 of 3




 1             DATED this 8th day of April, 2021.

 2                                                  DENO MILLIKAN LAW FIRM, PLLC

 3

 4
                                                    By _____s/ Jennifer C. Gogert____________
 5                                                    Jennifer C. Gogert                 WSBA #32282
                                                      Deno Millikan Law Firm, PLLC
 6                                                    3411 Colby Avenue
                                                      Everett, WA 98201
 7                                                    TEL: (425) 259-2222
                                                      E-mail: jgogert@denomillikan.com
 8
                                                      Attorneys for Plaintiff Katherine Edwards
 9

10
                                                       ORDER
11
               Based upon the above stipulation of counsel for the parties the court the court hereby
12
     orders:
13

14
               1) The report of the examining physician shall be provided to counsel for plaintiff within
15
                  21 days of the date of the examination and no later than June 14, 2021.
16
               2) The current deadline for the expert disclosure reports is extended to June 14, 2021 for
17
                  the Fed. R. Civ. P. 35 examination report only.
18
                  Dated this 9th day of April, 2021.
19

20

21                                                          Robert S. Lasnik
                                                            United States District Judge
22

23

24

25


     JOINT STIPULATED MOTION AND ORDER EXTENDING                        WAKEFIELD & KIRKPATRICK, PLLC
                                                                        A T T O R N E Y S      A T    L A W
     EXPERT DISCLOSURE DEADLINE FOR FRCP 35 REPORT                      17544 MIDVALE AVENUE NORTH, SUITE 307
     ONLY - 3                                                           SHORELINE, WA 98133
                                                                        (206) 629-5489 FAX (206) 629-2120
     (Case No. 2:20-CV-01226-RSL)
